The bill was filed to set aside a deed of Cora M. Lowden. Plaintiffs are children of a deceased daughter of the grantor. The deed, in legal effect, was made about March 9, 1928, to defendant, another daughter of the grantor. Mrs. Lowden died on April 18th following general paresis. The question is mental competency of the grantor. Plaintiffs had decree. Defendant has appealed.
Plaintiffs had medical testimony that because of the paresis the grantor was not competent. Other lay witnesses for plaintiffs and lay witnesses for defendant testified of acts, words, conduct, and appearance of the grantor. Some of this testimony *Page 525 
tends to show mental incompetency, as indicated by a physician. Some of it is that there was competency. Clearly, there is a question of fact.
We are not persuaded that the decision of the trial judge, who saw the witnesses and heard their testimony, should be disturbed.
Decree affirmed. Costs to plaintiffs.
BUTZEL, C.J., and McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred with CLARK, J.